DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-11, 13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (U.S. 2015/0381711), and in view of Padala et al (U.S. 2015/0058265).
Regarding claim 1:
A computer-implemented method for performance control in a cloud computing environment, the method comprising:
determining dependency hierarchy between a plurality of software entities executing in the cloud computing environment; Singh, Fig. 1 illustrates an example of cloud computing environment 100, where an example application 108  is deployed in an example deployment environment 112 provided by an example cloud computing provider 110 (¶0018). Fig. 1, topology generator 118 generates blueprint 126 specifying logical topology of the application 
Singh teaches, in Fig. 3 and corresponding text, node selector 306 performs scaling operations on one or more selected virtual machines (¶0052). The dependents identifier 308 determine dependency hierarchy between the plurality of virtual machines (¶0053, the dependent identifier 308 parses the blueprint 126 and/or deployment plan 128 to identify which, if any, virtual machines obtain information from (lower-level or child virtual machine) and/or provide information to (higher-level or parent virtual machine) the selected virtual machines; the blueprint 126 defines dependencies between one or more of the application components (¶0021).
determining operational status of each of the software entities executing in the cloud computing environment; Singh, scaling handler 130 monitors deployment of application 108 in the environment 112, and initiates scaling operation based on resource utilization of the application 108 in accordance with the blueprint 126 (¶0039). The virtual machines is part of the application 108 (Fig. 1, 103, 114, ¶0018-¶0019). Thus monitoring deployment and resource utilization of the application 108 would also determine operational status of each virtual machines (each software entities). 
and in response to the dependency hierarchy between the software entities and the operational status of each of the software entities, performing a scaling operation to the software entities such that [a service-level objective (SLO) of] the cloud computing environment satisfies a predetermined threshold. Singh teaches the idea performing scaling resources, to either increase resource utilization (scale-out), or reduce resource utilization (scale-in) (¶0015-¶0016). The scaling handler also updates dependent virtual machine(s) to reflect the new configuration (¶0015-¶0016). Singh also teaches in Fig. 4, the method to scale software entity to satisfy a performing a scaling operation to the software entities such that a service-level objective (SLO) of the cloud computing environment satisfies a predetermined threshold.
In an analogous art of cloud environment, Padala teaches the idea of scaling multi-tier application to satisfy a service level objective (SLO), ¶0040-¶0041. One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Padala into the teaching of Singh, (hereinafter Singh), to perform scaling operation to software of cloud computing environment satisfies service-level objective (SLO) requirements. The motivation for doing so is maintain sufficient resource to support execution of applications and meet system and/or user requirements. 

Regarding claim 2:
The method of claim 1, wherein the software entities execute in different clouds of the cloud computing environment. Singh teaches virtual machines reside on different nodes in the cloud computing environment (¶0015-0016), where a node is a cluster of virtual machines (¶0017).

Regarding claim 4:
The method of claim 1, wherein determining the operational status of each of the software entities executing in the cloud computing environment comprises identifying a first software entity and a second software entity of the software entities executing in the cloud computing environment as unhealthy software entities, and wherein the first software entity is dependent upon the second software entity. Singh teaches identify one or more virtual machines 

Regarding claim 8:
The method of claim 1, wherein determining the dependency hierarchy between the software entities executing in the cloud computing environment comprises generating a dependency map between the software entities. Singh teaches generate a blueprint 126 which includes dependencies of virtual machines 114 (¶0020, ¶0021).

Regarding claim 9:
The method of claim 1, wherein determining the operational status of each of the software entities executing in the cloud computing environment comprises generating a health map of the software entities based on a plurality of metrics of the software entities. Deployment director 123 monitors status of each virtual machines (¶0025), and update the deployment (¶0026). Singh also teaches blueprint 126 includes dependencies of virtual machines 114 (¶0020-¶0021). Thus, it has been understood a status map or health map is maintained to reflect status of each virtual machine (software entity) in order to perform scaling operation. 

Regarding claim 10:
A non-transitory computer-readable storage medium containing program instructions for performance control in a cloud computing environment, wherein execution of the program instructions by one or more processors causes the one or more processors to perform steps comprising: Singh, ¶0065, a computer-readable storage medium comprise program for execution by a processor. 
determining dependency hierarchy between a plurality of software entities executing in the cloud computing environment; Singh, Fig. 1 illustrates an example of cloud computing environment 100, where an example application 108  is deployed in an example deployment environment 112 provided by an example cloud computing provider 110 (¶0018). Fig. 1, topology generator 118 generates blueprint 126 specifying logical topology of the application 108. The blueprint 126 includes virtual machines and their corresponding dependencies within the structure of application 108 (¶0020). Singh teaches, in Fig. 3 and corresponding text, node selector 306 performs scaling operations on one or more selected virtual machines (¶0052). The dependents identifier 308 determine dependency hierarchy between the plurality of virtual machines (¶0053, the dependent identifier 308 parses the blueprint 126 and/or deployment plan 128 to identify which, if any, virtual machines obtain information from (lower-level or child virtual machine) and/or provide information to (higher-level or parent virtual machine) the selected virtual machines; the blueprint 126 defines dependencies between one or more of the application components (¶0021).
determining operational status of each of the software entities executing in the cloud computing environment; Singh, scaling handler 130 monitors deployment of application 108 in the environment 112, and initiates scaling operation based on resource utilization of the application 108 in accordance with the blueprint 126 (¶0039). The virtual machines is part of the application 108 (Fig. 1, 103, 114, ¶0018-¶0019). Thus monitoring deployment and resource utilization of the application 108 would also determine operational status of each virtual machines (each software entities).
and in response to the dependency hierarchy between the software entities and the operational status of each of the software entities, performing a scaling operation to the software entities such that [a service-level objective (SLO) of] the cloud computing environment satisfies a predetermined threshold.
Singh teaches the idea performing scaling resources, to either increase resource utilization (scale-out), or reduce resource utilization (scale-in) (¶0015-¶0016). The scaling handler also updates dependent virtual machine(s) to reflect the new configuration (¶0015-¶0016). Singh also teaches in Fig. 4, the method to scale software entity to satisfy a utilization criterion. However Singh does not expressly teach performing a scaling operation to the software entities such that a service-level objective (SLO) of the cloud computing environment satisfies a predetermined threshold.
In an analogous art of cloud environment, Padala teaches the idea of scaling multi-tier application to satisfy a service level objective (SLO), ¶0040-¶0041. One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Padala into the teaching of Singh, (hereinafter Singh), to perform scaling operation to software of cloud computing environment satisfies service-level objective (SLO) requirements. The motivation for doing so is maintain sufficient resource to support execution of applications and meet system and/or user requirements. 

Regarding claim 11:
The non-transitory computer-readable storage medium of claim 10, wherein the software entities execute in different clouds of the cloud computing environment. Singh teaches virtual 

Regarding claim 13:
The non-transitory computer-readable storage medium of claim 10, wherein determining the operational status of each of the software entities executing in the cloud computing environment comprises identifying a first software entity and a second software entity of the software entities executing in the cloud computing environment as unhealthy software entities, and wherein the first software entity is dependent upon the second software entity. Singh teaches identify one or more virtual machines and/or nodes dependent on the virtual machine 114 selected by user or node selector 306 to perform the scaling process (Singh, ¶0053-¶0055). Thus, it has been understood that a pair of dependent virtual machines is identified as unhealthy for scaling process.

Regarding claim 17:
A system for performance control in a cloud computing environment, the system comprising:
memory; Singh, Fig. 9, memory 932, 913.
and one or more processors configured to: Singh, Fig. 9, processor 912, ¶0065.
 determine dependency hierarchy between a plurality of software entities executing in the cloud computing environment; Singh, Fig. 1 illustrates an example of cloud computing environment 100, where an example application 108  is deployed in an example deployment environment 112 provided by an example cloud computing provider 110 (¶0018). Fig. 1, 
Singh teaches, in Fig. 3 and corresponding text, node selector 306 performs scaling operations on one or more selected virtual machines (¶0052). The dependents identifier 308 determine dependency hierarchy between the plurality of virtual machines (¶0053, the dependent identifier 308 parses the blueprint 126 and/or deployment plan 128 to identify which, if any, virtual machines obtain information from (lower-level or child virtual machine) and/or provide information to (higher-level or parent virtual machine) the selected virtual machines; the blueprint 126 defines dependencies between one or more of the application components (¶0021).
determine operational status of each of the software entities executing in the cloud computing environment; Singh, scaling handler 130 monitors deployment of application 108 in the environment 112, and initiates scaling operation based on resource utilization of the application 108 in accordance with the blueprint 126 (¶0039). The virtual machines is part of the application 108 (Fig. 1, 103, 114, ¶0018-¶0019). Thus monitoring deployment and resource utilization of the application 108 would also determine operational status of each virtual machines (each software entities).
and in response to the dependency hierarchy between the software entities and the operational status of each of the software entities, perform a scaling operation to the software entities such that [a service-level objective (SLO) of] the cloud computing environment satisfies a predetermined threshold. Singh teaches the idea performing scaling resources, to either increase resource utilization (scale-out), or reduce resource utilization (scale-in) (¶0015-¶0016). The scaling handler also updates dependent virtual machine(s) to reflect the new configuration performing a scaling operation to the software entities such that a service-level objective (SLO) of the cloud computing environment satisfies a predetermined threshold.
In an analogous art of cloud environment, Padala teaches the idea of scaling multi-tier application to satisfy a service level objective (SLO), ¶0040-¶0041. One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Padala into the teaching of Singh, (hereinafter Singh), to perform scaling operation to software of cloud computing environment satisfies service-level objective (SLO) requirements. The motivation for doing so is maintain sufficient resource to support execution of applications and meet system and/or user requirements. 

Regarding claim 18:
The system of claim 17, wherein the software entities execute in different clouds of the cloud computing environment. Singh teaches virtual machines reside on different nodes in the cloud computing environment (¶0015-0016), where a node is a cluster of virtual machines (¶0017).

Claims 3, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (U.S. 2015/0381711), and in view of Padala et al (U.S. 2015/0058265), and further in view of Pai et al (U.S. 9,804,890).
Regarding claim 3:
the method of claim 1, wherein in response to the dependency hierarchy between the software entities and the operational status of each of the software entities, performing the scaling operation to the software entities such that the SLO of the cloud computing environment satisfies the predetermined threshold comprises performing the scaling operation to one of the software entities [that is located at bottom of] the dependency hierarchy between the software entities. Singh teaches the idea of performing scaling operation to satisfy SLO requirement of the cloud computing environment over hierarchy software above. Singh also teaches a user can manually select one or more virtual machine as the scaling object. However, Singh does not expressly teaches performing scaling to one of the software entities that is located at bottom of the dependency. 
In an analogous art of scaling resource, Pai teaches the idea allowing user to specify the precise order in which the virtual machine (VM) instances will be terminated based on the order of the VM (Pai, 3:10-25, 5:24-34).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Pai into the teaching of Singh to perform scaling operation on the bottom virtual machine. The motivation for doing so is to provide user more control over scaling of the resources allocated to their application (Pai, 3:30-35).

Regarding claim 12:
Singh teaches the non-transitory computer-readable storage medium of claim 10, wherein in response to the dependency hierarchy between the software entities and the operational status of each of the software entities, performing the scaling operation to the software entities such that the SLO of the cloud computing environment satisfies the predetermined threshold comprises performing the scaling operation to one of the software entities that is located at bottom of the dependency hierarchy between the software entities.
Singh teaches the idea of performing scaling operation to satisfy SLO requirement of the cloud computing environment over hierarchy software above. Singh also teaches a user can manually select one or more virtual machine as the scaling object. However, Singh does not expressly teaches performing scaling to one of the software entities that is located at bottom of the dependency. 
In an analogous art of scaling resource, Pai teaches the idea allowing user to specify the precise order in which the virtual machine (VM) instances will be terminated based on the order of the VM (Pai, 3:10-25, 5:24-34).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Pai into the teaching of Singh to perform scaling operation on the bottom virtual machine. The motivation for doing so is to provide user more control over scaling of the resources allocated to their application (Pai, 3:30-35).

Regarding claim 19:
The system of claim 17, wherein the one or more processors are further configured to perform the scaling operation to one of the software entities that is located at bottom of the dependency hierarchy between the software entities. Singh teaches the idea of performing scaling operation to satisfy SLO requirement of the cloud computing environment over hierarchy software above. Singh also teaches a user can manually select one or more virtual machine as the scaling object. However, Singh does not expressly teaches performing scaling to one of the software entities that is located at bottom of the dependency. 

One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Pai into the teaching of Singh to perform scaling operation on the bottom virtual machine. The motivation for doing so is to provide user more control over scaling of the resources allocated to their application (Pai, 3:30-35).

Claim 6-7, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (U.S. 2015/0381711), and in view of Padala et al (U.S. 2015/0058265), and further in view of Weckstrom et al (U.S. 2017/0353888).
Regarding claim 6:
The method of claim 1, further comprising determining whether at least one of the software entities executing in the cloud computing environment is in a scaling grace period. Singh does not expressly teach the claimed limitation above. However, in an analogous art of resource management, Weckstrom teaches the idea of determining whether a grace period is started when a virtual machine (VM) is added, removed or scaled-in, scaled-out (¶0052-¶0054).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Weckstrom into the teaching of Singh, hereinafter Singh, to obtain the claimed limitation above. The motivation for doing so is to guarantee the best possible service by providing a grace period (Weckstrom, ¶0052). 

Regarding claim 7:
The method of claim 6, further comprising exempting at least one of the software entities that is in the scaling grace period from the scaling operation. Weckstrom, in the combination of Singh, ¶0052-¶0054, grace period is applied for a VM in scale in operation. 

Regarding claim 15:
The non-transitory computer-readable storage medium of claim 10, wherein the steps further comprise determining whether at least one of the software entities executing in the cloud computing environment is in a scaling grace period. Singh does not expressly teach the claimed limitation above. However, in an analogous art of resource management, Weckstrom teaches the idea of determining whether a grace period is started when a virtual machine (VM) is added, removed or scaled-in, scaled-out (¶0052-¶0054).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Weckstrom into the teaching of Singh, hereinafter Singh, to obtain the claimed limitation above. The motivation for doing so is to guarantee the best possible service by providing a grace period (Weckstrom, ¶0052). 

Regarding claim 16:
The non-transitory computer-readable storage medium of claim 15, wherein the steps further comprise exempting at least one of the software entities that is in the scaling grace period from the scaling operation. Weckstrom, in the combination of Singh,  ¶0052-¶0054, grace period is applied for a VM in scale in operation.


Allowable Subject Matter

Claims 5, 14, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s reason for allowance:
The prior art of record, alone or in combination, fails to teach : “identify a first software entity and a second software entity of the software entities executing in the cloud computing environment as unhealthy software entities, wherein the first software entity is dependent upon the second software entity, and wherein the one or more processors are further configured to only perform the scaling operation to the second software entity”. (Emphasis added)
The prior art of record Singh et al (U.S. 2-15/0381711) teaches monitoring status of a plurality of virtual machines, and perform scaling process on one or more virtual machine. Singh also teaches prior to perform scaling process on a particular virtual machine, determine the virtual machine dependency, and remove references from the particular virtual machine to the rest of dependent virtual machines. The prior art fails to teach identify a first software and a second software entities as unhealthy software entities, and only perform the scaling operation to the second software entity. The examiner cannot find a reasonable motivation to combine the prior art of record in the manner claimed.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Szarvas et al (U.S. 10,476,742) teaches an auto scaling computing resource system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KHOA D DOAN/Primary Examiner, Art Unit 2133